DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-6, 9-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007109548A (hereinafter JP’548) in view of WO 2016205805 A1 (hereinafter WO’805). 
With respect to claim 1, JP’548 teaches a battery module (Figure 5, 50) comprising:
a plurality of battery cells (20) which include electrode tabs (25a and 25b), respectively; and one or more bus bars (30) connected to the electrode tabs (25a and 25b) for electrically connecting the plurality of battery cells (20) with each other (as illustrated),
wherein each of the electrode tabs includes one or more bent parts (see Figure 4 below) formed by bending at least a part thereof, wherein each of the one or more bus 
wherein a plurality of adjacent electrode tabs (25a and 25b) among the electrode tabs are inserted into any one of the one or more openings/(slits (35a’ and 35a’’)) of the plate to be electrically connected with each other (as illustrated in Figures 4-7).
JP’548 fails to teach wherein wobble type weld beads are formed at the end portions of the plurality of adjacent electrode tabs inserted into the one or more openings of the plate.  WO’805 teaches a laser welding head providing wobble type weld beads (para. [0014]) at end portions of a plurality of adjacent layers/seam (204) (Figures 2A & 2B) (para. [0051]) in order to improve weld quality and uniformity at the seam (para. [0052]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to form wobble type weld beads at the end portions/seam of the plurality of adjacent electrode tabs inserted into the one or more openings of the plate in the battery module of JP’548, as taught by WO’805, in order to improve weld quality and uniformity at the seam.
The newly added limitation “formed by bending at least a part of” constitutes a product-by-process limitation which is not given weight in the apparatus of claim 1.
With respect to claim 3, JP’548 teaches wherein the opening is formed in a slit (35a’) shape (as illustrated in Figure 8).
With respect to claim 4, JP’548 teaches wherein each of electrode tab groups including the plurality of adjacent electrode tabs (Figure 5, 25a and 25b) among the electrode tabs is inserted into each of the one or more openings/(slits (35a’ and 35a’’) corresponding thereto (as illustrated in Figures 4-7).
With respect to claim 5, JP’548 teaches wherein each of the electrode tabs (25a and 25b) comprises:
a first bent part formed by bending at least thereof in each of the electrode tabs in one direction (see Figure 4 below);
a second bent part formed by bending at least a remaining section thereof in each of the electrode tabs in a direction different from the one direction (as illustrated in Figures 4-5) – each of the electrode tabs (25a and 25b) are bent in the same manner as those tabs instantly claimed in instant Figure 4.

    PNG
    media_image1.png
    361
    275
    media_image1.png
    Greyscale


With respect to claim 6, JP’548 teaches each of the first bent part and the second bent part is bent at an angle of 80 to 90 degrees (as illustrated in Figure 4).
With respect to claim 9, JP’548 teaches wherein the plurality of adjacent electrode tabs (Figure 5, 25a and 25b) are connected in parallel to any one of the one or more bus bars (as illustrated in Figures 4-7 and 9-11) (para. [0016]).
With respect to claim 10, JP’548 teaches method of manufacturing a battery module (Figure 5, 50), comprising:
stacking a plurality of battery cells (20/120) (para. [0021])which include electrode tabs (25a and 25b), respectively;
bring a plurality of adjacent electrode tabs (25a and 25b) among the electrode tabs (25a and 25b) into contact with each other (see Figure 4 above);
inserting the plurality of adjacent electrode tabs (25a and 25b) into any one of one or more openings/(slits (35a’ and 35a’’)) (Figure 8) formed in a plate (30A & 30B) from one side thereof, so as to be disposed in any one of one or more openings/(slits (35a’ and 35a’’)) (para. [0022]-[0024]); and
electrically connecting the plurality of adjacent electrode tabs with each other (Figures 4-7) (para. [0016]);
wherein each of the electrode tabs is prepared by including one or more bent parts (see Figure 4 above) formed by bending at least a part thereof (as illustrated above),
wherein the plate (30A & 30B) and the plurality of adjacent electrode tabs (25a and 25b) are connected with each other by laser welding (as illustrated in Figures 5) (para. [0031]-[0032], [0037]-[0038]).
JP’548 fails to teach wherein a laser beam is repeatedly irradiated in a circular pattern, and centers of circles formed by the laser beam are arranged along a longitudinal axis of the end faces of the plurality of adjacent electrode tabs.
WO’805 teaches a laser welding head providing weld beads (para. [0014]) at end portions of a plurality of adjacent layers/seam (204) (Figures 2A & 2B), (para. [0051]), which laser head provides a laser beam that is repeatedly irradiated in a circular pattern, forming centers of circles by the laser beam arranged along a longitudinal axis of the end faces of the plurality of adjacent surface (Figures 2A and 2B) (para. [0051] and [0064]) in order to improve weld quality and uniformity at the seam (para. [0052]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to form weld beads in the battery module of JP’548 using a laser beam that is repeatedly irradiated in a circular pattern, forming centers of circles by the laser beam that are arranged along a longitudinal axis of the end faces of the plurality of adjacent electrode tabs, as taught by WO’805, in order to improve weld quality and uniformity at the seam.
With respect to claim 11, JP’548 teaches wherein each of electrode tab groups including the plurality of adjacent electrode tabs (Figure 5, 25a and 25b) among the electrode tabs is inserted into each of the one or more openings/(slits (35a’ and 35a’’) corresponding thereto (as illustrated in Figures 4-7).
With respect to claim 12, JP’548 teaches wherein each of the electrode tabs (25a and 25b) comprises:
a first bent part formed by bending at least thereof in each of the electrode tabs in one direction (see Figure 4 above);
a second bent part formed by bending at least a remaining section thereof in each of the electrode tabs in a direction different from the one direction (as illustrated in Figures 4-5) – each of the electrode tabs (25a and 25b) are bent in the same manner as those tabs instantly claimed in instant Figure 4.
With respect to claim 13, JP’548 teaches each of the first bent part and the second bent part is bent at an angle of 80 to 90 degrees (as illustrated in Figure 4).
With respect to claim 14, JP’548 teaches wherein, in the electrically connecting step, the plurality of adjacent electrode tabs (Figure 5, 25a and 25b) are connected with each other in a state in which the plate (30) is placed on at least a part of the plurality of adjacent electrode tabs (25a and 25b) (as illustrated in Figures 4-7 and 9-11).
With respect to claim 17 JP’548 teaches wherein the laser beam/(EB) is irradiated in a direction perpendicular to the plate (as illustrated in Figures 4-5 and 7) (para. [0005], [0030] [0034]-[0035]).
With respect to claim 18, JP’548 teaches wherein the laser welding is performed in a state in which a jig (Figure 11, 170) is inserted between the plurality of adjacent battery cells (120) including the plurality of adjacent electrode tabs (125a) and the plate (para. [0034]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2007109548A (hereinafter JP’548) in view of WO 2016205805 A1, as applied to claim 1 above, and further in view of KR 10-2015-0110078 (hereinafter KR’078). 
With respect to claim 2, JP’548 discloses all claim limitations as set forth above but fails to teach wherein at least a part of the one or more bus bars (30A and 30B) comprises at least two openings.  KR’078 teaches providing a bus bas plate (200) (illustrated on page 8) comprising two openings/slits (as illustrated) in order to accommodate an additional plurality of batteries and their respective tabs.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have at least a part of the one or more bus bars (30A and 30B) of JP’548 comprise at least two openings, as taught by KR’078, in order to accommodate an additional plurality of batteries and their respective tabs.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2007109548A (hereinafter JP’548) in view of WO 2016205805 A1, as applied to claim 5 above, and further in view of KR 10-2017-0054878 (hereinafter KR’878). 
With respect to claim 7, JP’548 discloses all claim limitations as set forth above including wherein each of the electrode tabs comprises a seat portion between the first bent part and the second bent part (as illustrated in Figure 4 above), but fails to teach wherein the bus bar is placed on the seat portion.  KR’878 teaches providing a bus bar (67/67a) (page 16) seated on a “seat” portion of the bent tab (16a) in order to accommodate space and design limitations.  
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to position the bus bar in JP’548 on the “seat” portion of the tab in the battery of JP’548, as taught by KR’878, in order to accommodate space and design limitations.  Change in size and shape (shape of the bent tab) is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04 IV A.(size)  MPEP 2144.04 IV B (Shape).
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2007109548A (hereinafter JP’548) in view of WO 2016205805 A1, as applied to claim 1 above, and further in view of Wang et al. (US 2018/0159111 A1). 
With respect to claim 8, JP’548 discloses all claim limitations as set forth above but fails to teach wherein each of the electrode tabs comprises an insulation formed in at least a part of the electrode tab, and the first bent part is formed in a section insulation portion.  Wang teaches a battery comprising an electrode body (Figure 8, 23) and a bent tab (21) which tab (21) includes an insulation (S) adhered thereto in order to prevent short-circuit and improve the safety performance of the battery (para. [0076]-[0079]). 
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide each of the electrode tabs with an insulation formed in at least a part of the electrode tab, and the first bent part is formed in a section insulation portion in the battery of JP’548, as taught by Wang, in order to prevent short-circuit and improve the safety performance of the battery.  

Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 17-18 have been considered but are moot because the new ground of rejection, necessitated by the newly added limitations, does not rely on the combination of references applied in the prior rejection of record.  A new rejection is set forth above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							12/3/2021Primary Examiner, Art Unit 1725